Citation Nr: 1621353	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-37 944 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected left and right knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had a period of active duty for training (ACDUTRA) from August 1977 to December 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In August 2015, the case was remanded for additional development and to satisfy notice requirements.  


FINDING OF FACT

A cervical spine disability was not manifested in service; cervical spine arthritis is not shown to have been manifested in the first postservice year; and the Veteran's current cervical spine disability is not shown to be related to his service, or to have been caused or aggravated by his service-connected knee disabilities.


CONCLUSION OF LAW

Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in August 2008, November 2011, and September 2015, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2015 hearing, the undersigned discussed the evidence that is needed to substantiate the claim and identified evidence that could be secured.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in September 2015 (with an addendum in November 2015).  The Board finds that the examination report and addendum are, cumulatively, adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability for which service connection is sought was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's STRs, including the report of his October 1977 service separation examination, are silent for complaints, treatment, findings, or diagnosis related to the cervical spine.  

VA and private treatment records generally show complaints of neck pain and the left and right knees giving way.  The Veteran had left knee surgeries in 1981, 1984, and 1986, and underwent a left total knee replacement in March 2004.

A January 1984 VA treatment record shows the Veteran reported pain in the right posterior neck radiating down his back that began after he "yanked" his neck to the right side and heard something pop.  He denied prior neck pain or injury.  Cervical spine X-rays were negative.  The diagnosis was acute cervical strain.  

An April 1999 VA treatment record shows that the Veteran reported neck pain and paresthesias of both hands of a year's duration.  Electromyography revealed right C6-8 radiculopathy.  

A November 1999 Social Security Administration (SSA) decision notes that the Veteran has been disabled for SSA purposes since December 1996.   

February 2005 private treatment records from M.A., M.D., note that the Veteran reported worsening of his chronic neck pain after he slipped on ice the previous month.  Cervical spine X-rays revealed degenerative changes at C6-7.  

April 2005 through April 2007 private treatment records from A.T., M.D., show a diagnosis of neck pain with cervical disc herniation.  In April 2005, the Veteran reported chronic neck pain of approximately 20 years duration.  In June 2006, he reported a recent exacerbation of cervical spine pain with radiation down the left arm.  

A July 2005 MRI of the cervical spine revealed mild reversal of the normal lordosis, disc herniation at C5-6, and disc bulging at C6-7.  

A July 2007 private treatment record from S.C., M.D., notes that the Veteran continued to have chronic neck pain. The pertinent diagnosis was chronic neck pain with herniated disks.  

A November 2007 statement by J.Y., M.D., notes that the Veteran has cervical spine degenerative joint disease (DJD).  

An October 2008 VA treatment record notes the Veteran's report of left neck pain that radiates down the arm for many years.  He denied any new injuries.  
In an October 2009 statement, the Veteran asserts that his neck disability resulted from a fall on ice he sustained in 2005 when his left knee gave out following the knee replacement.  Notably, in his October 2009 statement and an October 2009 VA Form 9, he also asserts that his neck disability is the result of his right knee giving out.  

In his December 2011 statement, the Veteran asserted that his neck disability has been aggravated by falls when his left and right knees give way.  

At the May 2015 hearing, the Veteran testified that sometime after his left knee replacement he was walking with his cane and the left knee "went out" when he was standing on some ice and his neck snapped back when he fell.  He asserted that the fall occurred in 1984.  See pgs. 7-8 of the hearing transcript.  He stated that he has fallen multiple times since, including a couple months ago when his knee gave out and he slipped and fell on steps covered in snow.  

A June 2015 private medical opinion by J.B, A.P.N., indicates that the Veteran has chronic neck pain from a January 2005 fall after a left knee replacement, and that he has been falling since with the latest in March 2015.  

On September 2015 VA examination, the Veteran reported that following a left knee replacement he has fallen several times injuring his neck.  Cervical spine X-rays did not reveal arthritis.  The diagnoses were cervicalgia, herniated cervical disc, and cervical spondylosis.  The examiner opined that the "Veteran's cervical spine disability is NOT likely (a 50% or better probability) to have been caused by or aggravated by the Veteran's service connected left and or right knee disability."  The examiner explained that cervical spondylosis is a condition associated with disc herniation and cervicalgia, and is a common cause of neck pain.  She explained further that "symptoms present acutely in the setting of a herniated cervical disc and more indolently when due to spondylosis (degenerative arthritis of the neck).  In the acute setting, it is common to have a triggering traumatic event immediately preceding symptom onset.  Most cases have no readily identifiable precipitant.  The Veteran states that he never had neck pain until his total knee replacement in 2004.  In 2005, he recalled episodes of instability in both knees and multiple falling episodes onto outstretched hands, placing his neck in a compromised position.  There is no documentation of any of these events.  August 2005 private treatment records from Dr. Matthew Austin from the Bone and Joint Institute note that the Veteran reported neck pain for approximately 20 years.  Dr. Austin pointed out to the Veteran that he had clear difficulties with his posture, and that re-education with therapy could address injury prevention, which in turn could reduce his level of pain.  Unfortunately the Veteran has been morbidly obese since a young age, had a family history of arthritis in his mother, and poor posture, all situations contributing to the development of degenerative arthritis and falling.  Cervical spine disease is a multifactorial disorder and one that is difficult to assess causality in cases like this.  I would not be able to say in confidence that it relates to his knee condition with a probability of greater than 50%."  

A November 2015 addendum opinion (by the September 2015 VA examiner) indicates that cervical spondylosis and herniated cervical disc are both conditions related to degenerative disease of the cervical spine.  Cervical spondylosis is a general term for nonspecific, degenerative changes of the cervical spine that are common in older adults.  These changes include degeneration of the intervertebral discs resulting in disc herniation; facet, uncovertebral, and vertebral body osteophyte formation; and ossification and hypertrophy of the posterior longitudinal ligament and ligamenta flava.  The pathophysiology of spondylosis is not completely understood.  One widely cited theory states that the vertebral disc, which is estimated to be 90 percent water in early adult life, but only 69 percent water by the eighth decade of life.  As the disc loses water content, the height of the disc decreases and the annulus fibrosis is weakened.  These changes lead to increased stress at the zygapophyseal joints, the vertebral end plates, and the uncovertebral joints.  Increased stress is hypothesized to lead to osseous and ligamentous hypertrophy and osteophyte formation.  Evidence supporting the role of mechanical stress in spondylosis comes from the observation that spinal degenerative processes, such as osteophyte formation, are most common in the relatively mobile cervical and lumbar regions of the spine, and are not prominent in the relatively rigid thoracic spine.  The examiner opined that "the Veteran's neck condition(s) are unlikely (<50% probability) to have been caused OR aggravated by the Veteran's service-connected left and right knee disabilities."  Regarding the June 2015 letter from the nurse practitioner indicating that the Veteran's neck disability is secondary to his service-connected knee disability, the examiner indicated that the Veteran has a number of factors that contribute to the worsening of osteoarthritis that resulted in a knee replacement and, ultimately, a fall in that he had been morbidly obese for some time and had a genetic predisposition to osteoarthritis, which are independent risk factors for the development and progression of osteoarthritis.  Therefore, the examiner concluded that it would be mere speculation to assume his neck condition is likely to have been caused or exacerbated by his service-connected knee disability.   

It is not in dispute that the Veteran has a cervical spine disability; the record shows diagnoses of cervicalgia, herniated cervical disc, cervical spondylosis, and cervical spine DJD.  What he must show to establish service connection for the cervical spine disability is that such disability is either directly related to his service or was caused or aggravated by a service-connected disability.  His STRs, including the October 1977 service separation examination report, are silent for complaints, treatment, findings, or diagnosis related to the cervical spine.  When neck complaints are first documented postservice, in January 1984, it was noted that the complaints began after a "yanking" neck injury.  Notably, X-rays at the time were negative (and per the record, cervical arthritis was first confirmed by X-ray in February 2005).  Accordingly, service connection for a cervical spine disability on a direct basis (as incurred or aggravated in service) or on a presumptive basis (for cervical spine DJD/arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

The Veteran's theory of entitlement in this matter is strictly one of secondary service connection; he alleges his cervical spine disability is secondary to his service-connected left and right knee disabilities.  There are 3 requirements that must be met to substantiate a claim of secondary service connection.  It is not in dispute that he has a cervical spine disability, and has established service connection of left and right knee disabilities.  What he must still show to substantiate this claim is that the service-connected left and/or right knee disabilities caused or aggravated the cervical spine disability.  

Regarding the Veteran's allegation that his neck disability began following a fall on ice, when the knee gave way (after his left knee replacement), the Board notes that the Veteran's account given at the May 2015 hearing is not supported by the record and is in fact inconsistent with clinically recorded data.  First of all the proximate cause of slipping was the icy surface itself.  The Board observes that the initial report of that incident, in the February 2005 record of a private provider, makes no mention of a knee giving way.  Additionally, X-rays at the time showed that degenerative changes in the cervical spine were already present, suggesting that they did not result from that fall.  Furthermore, the record clearly shows (in clinically recorded data) an onset of cervical spine complaints in 1984 with a "yanking" injury at the time.  The Veteran's own self-reports (to medical providers in 2005) endorse a then 20-year history of neck complaints, i.e., beginning in about 1984.  

Whether or not a documented insidious process such as cervical spine degenerative joint/disc disease has been caused or aggravated by another orthopedic disability (such as of the knees) is a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because he is a layperson, the Veteran's own opinion regarding a nexus between his service-connected knee disabilities and his cervical spine DJD/arthritis is not competent evidence.  Notably, the nature of the causality he asserts, that the cervical spine disability arose from an intervening injury sustained due to his service-connected knee disabilities, is contradicted by factual data, as discussed above.  

The competent evidence of record in this matter is in the June 2015 private medical opinion by J.B. (supporting the claim) and the September 2015 VA examiner's (with November 2015 addendum) opinions (against the claim).  The June 2015 opinion by J.B. indicates that the Veteran has chronic neck pain from a January 2005 fall after a left knee replacement.  The Board notes that J.B.'s opinion is based on the Veteran's own account of his medical history and does not reflect familiarity with the entire record, in particular the 20-year history of neck complaints prior to 2005, beginning with the 1984 "snapping" injury that is documented in clinical records.  Accordingly, the Board finds that J.B.'s June 2015 opinion is not probative evidence in this matter.  

The Board finds the September 2015 VA examiner's opinion, supplemented by the December 2015 addendum, to be probative evidence in this matter, and persuasive.  The opinions reflect familiarity with the entire record, and they include rationale that cites to medical principles (i.e., they discuss how degenerative disease of the spine develops) and identifies more likely (and not service-related) etiological factors for the degenerative spine disease, i.e., the aging process, and the Veteran's obesity and poor posture, as well as genetics (family history).  The Board notes that while the September 2015 opinion is couched in terms of an impermissibly rigid "greater than 50 percent probability" standard of proof, the November 2015 addendum rectifies that error and applies the standard of proof that is proper in claims for VA benefits.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disability, under either a direct or a secondary service connection theory of entitlement.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  


ORDER

Service connection for a cervical spine disability is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


